COURT OF CRIMINAL APPEALS
                                                                  AUSTIN, TEXAS

STATE OF.TEXAS                                                                                          Criminal No.       746 and 3627.06
                                                                             §
           v.
                                                This document co~tains so!l'e
VINCENT FLORES                                  pa~ges that ar~ of P?or quahtv
                                                at the time of 1ma~mg.                              tRECE~VED ~~                   .
                                                                             §
                                                                                                  OOURT OF CRIMINAL APPEALS

                                                                             §
                                                                                                          MAR 16 2015


                                                                   WRIT OF MANDAMUS


     NOW INTO THIS HONORABLE COURT, comes Defendant(Vincent Flores), who moves this court

to order the 51st District Court of                                    Sterling County,           Texas    to     1) Clarify the court's
                                                                                              (                      .

December         11,    2014     order       denying             petition     for     WRIT    OF    ERROR       CORAM NOBIS;       OR IN THE

ALTERNATIVE 'MOTON TO WITHDRAW GUILTY PLEA or 2) issue a ruling on Defendant 1 s WRIT OF

ERROR CORAM NOBIS; OR IN THE ALTERNATIVE; MOTION TO VACATE ORDER OF DEFERRED ADJUDICATION

COMMUNITY SUPERVISION(cause no. 746) and order the County Court of Steriing County, Texas

to   issue a           ruling on Defendant's WRIT OF ERROR CORAM NOBIS; OR IN ALTERNATIVE; MOTION

TO VACATE ORDER OF DEFERRED ADJUDICATION COMMUNITY SUPERVISION(cause no.                                                      3627 .06)    for

the following reason to wit:

                                                                            L.

In July 2014 Defendant. filed a WRIT OF ERROR CORAM NOBIS; OR IN THE ALTERNATIVE MOTION

TO   WITHDRAW           GUILTY     PLEA        in       the       51st     District     Court(cause         no.    746)    and    the   County

Court(sause no. 3627.06). ON August 6, 2014 the County Court denied Defendant's WRIT OF

El:ZRO,R    CORAM       NOBIS;     OR     IN    THE             ALTERNATIVE MOTION           TO WITHDRAW          GUILTY    PLEA(cause     no.

3627.06,         see attached order).                      In November of 2014 Defendant submitted a WRIT OF ERROR

CORAM NOBIS;            OR     IN . THE      ALTERNATIVE MOTION                  TO   VACATE       ORDER OF        DEFERRED ADJUDICATION

COMMUNITY          SUPERVISION          in     the              51st   District       Court       and    County     Coury    of     Sterling,

Texas(cause· ·no .. 's           3627.06        and             746--attached       herein).       On December       11,    2014    the   51st

District          Court      issued     an     order             denying    Defendant's petition for WRIT OF ERROR CORAM

NOBIS;          OR IN THE ALTERNATIVE MOTION TO WITHDRAW GUILTY PLEA •. One week later DHendant


                                                    ,.? .....
 filed a motion to                      the 51st District Court requesting that the court clarify the order

 and        explain        if     the    District Court was denying Defendant 1 s                      first WRIT OF ERROR CORAM

NOBIS; OR IN THE ALTERNATIVE MOTION TO WITHDRAW GUILTY PLEA, as the order indicates only

 or    :j:f       the     court    construed       Defendant 1 s         second WRIT       OF   ERROR     CORAM NOBIS;        OR IN THE

ALTERNATIVE;               MOTION TO VACATE ORDER OF DEFERRED ADJUDICATION COMMUNITY SUPERVISION :· :;
        '                                 -

as supplement to the first WRIT OF ERROR CORAM NOBIS and was denying them both. Defendant

 also contacted the County Court requesting that the court issue a ruling on the WRIT OF

ERROR CORAM NOBIS; OR IN THE ALTERNATIVE MOTION TO VACATE ORDER OF DEFERRED ADJUDICATION

. COMMUNITY             SUPERVISION.           Defendant         also   explained     to   both       courts   that   he     had   pending

 litigation in federal                        court(Western District of Texas-Midland/Odessa Division)                             that is

 relative to the outcome of the District and Cbunty courts ruling--Defendarit was granted
       n
 a    stay by the               federal        court for     this very reason.             In January 2015, the 51st District

 Court            again    issued        the    exact . same       order without       any      clarification.        That    sa~e month

 Defe.ndant 1 s           fam:i.ly . contacted the Clerk who represents both courts to insure that both

 courts had received the WRITS that were filed in November 2014, subsequently Defendant

 sent         a    second       copy     of     both WRITS        to    the. Clerk,   this      time    the Clerk did acknowledge

 receiving              the · copys,          however      the    Clerk    s.tated    that      the    copys   were    not     signed   or

notarized,              a?ain in February 2015,                   Defendant sent a          third copy,        which was      the second

 sigried and notarized copy of the WRITS (cause no.                                   7 46 and 3627. 06--enclosed) and' which

 time Defendant explained that to both courts that he has pending litigation in federal

 court and requested the courts                            issue a       ruling by March 5, 2015--Defendant gave notice

 to both courts that if no ruling was issued by March 5, 2015--Defendant would file a WRIT

 OF MANDAMUS with the Court of Criminal Appeals to order the District Court to 1) clarify

 the 1 December. 11,               2014        order or 2)        rule on the WRIT OF ERROR CORAM NOBIS;                       OR IN THE

 ALTERNATIVE MOTION TO VACATE ORDER OF DEFERRED ADJUDICATION COMMUNITY SUPERVISION(casuse

 no. : 746--enclosed)                   and order the County Court               to    issue a        ruling on the WRIT OF ERROR

 CORAM NOBIS; OR IN THE ALTERNATIVE MOTION TO VACATE ORDER OF DEFERRED ADJUDICATION SUPER-

 VISION(cause no.                 3627.06~-enclosed).




                                                    ·.~·
                                                                                                              ......
                                                                                                                ··:·




                                                     II.

Based:~ on the above describeq facts,         Defendant respectfully request        that the Court_ of

Criminal Appeals order the 51st District Court to ·1) clarify the December 11, 2014 order

or 2): issue a ruling on the WRIT OF ERROR. CORAM NOBIS; OR IN THE ALTERNATIVE MOTION                   TO
      i
VACATE    ORDER   OF   DEFERRED   ADJUDICATION COMMUNITY SUPERVISION(cause no.         746--enclosed)

and o.rder the     County Court to issue a ruling on the WRIT OF ERROR CORAM NOBIS; OR IN

THE   ·ALTERNATIVE      MOTION     TO   VACATE     ORDER      OF   DEFERRED   ADJUDICATION   COMMUNITY

SUPERVISION(casuse no. 3627.06--enclosed).


                                                 Conclusion

Wherefore,    Defendant    respectfully    request    that     the Court of Criminal Appeals GRANTS

Defendant's WRIT OF MANDAMUS.


                                        ·certificate of Service

     '
I hereby certify that a copy of the said motion was sent to opposing counsels and was             -
mailed on March_}fl_, 2015.




                                                                              F.C.I. Big Spring
                                                                              1900 Simler Ave.
                                                                              Big Spring~ Tx.         7~720




                                                                                                                  . I
                                           Cause No. 3627.06




  STATE OF TEXAS                                 §             IN THE COUNTY COURT
                                                 §
  vs                                             §             OF
                                                 §                                       ....
  VINCENT FLORES                                 §             STERLING COUNTY, TEXAS




          ORDEH REGARDING PETITION FOR WRIT OF ERROR CORAM NOBIS




         On this the ,; th day     ofc;~L--4-.
                                            I 201the Court having examined and considered


  the Petition for Writ of Error Coram Nbbis filed by Vi~cent Flores finds the pleading to be
' without merit and the relief sought is hereby denied.




                              ..··::·
                             ,;
                                            CAUSE NO. 3627,06

    THE STATE OF TEXAS                                §                   IN THE COUNTY COURT
                                                      §
    vs.                                               §                   OF.
                                                      §
    VINCENT FLORES                                    §                    STERLING COUNTY, TEXAS


      VERIFIED PETITION FOR WRIT OF ERROR CORAM NOBIS; OR, IN THE ALTERNATIVE;
        MOTION TO VACATE ORDER OF DEFERRED ADJUDICATION COMMUNITY SUPERVISION


    TO THE HONORABLE JUDGE OF SAID COURT:

              COMES   NOW,· VINCENT      FLORES,   the    Defendant/Probationer in the abov-e

    styled Cause       (hereinafter "Flores"), and pursuant to this Court's inherent

    power,    authority,    and interest in· preventing injustice, hereby files ·this

i   Verified Petition for        Writ of Error Coram Nobis; or,                 in the ·alternative;

    Motion to Vacate Order of Deferred Adjudication Community Supervision, and in

    support thereof, Flores would respectfulli show the Court as follows:

                                                     I.

              On October 6, 2006, at approximately 7:30pm, a Sterling County Police

    Officer conducted a warrantless seizure and search of Flores's person, ·as

    well as a warrantless search of Flores's vehicle (as more fully detailed at

    Part     VI of    this motion,       infra).   Flores       asserts   that no legitimate basis
                                                            .                        .   .
    existed which warranted the Officer's aforementioned actions (no degree· o'f·

    "reasonable. suspicion" -or- "probable cause" -or- "consent" -or-:- "concern for

    officer safety" existed which justified the searches conducted).

                                                    II.

              As a result of the above referenced warrantless and unconsented search

    of Flores's vehicle, the searching Officer found a personal use quantity of

    Marijuana, and a personal use quantity of cocaine in Flores's vehicle. Upon

    discovery of the aforementioned Marijuana and cocaine, Flores was arrested by

    the searching Officer and charged as follows:



                                 ·?r··
                                              (Page 1 of 10)
·.

     (A)   For    the Marijuana,            Flores    was     charged--by        Information       issued in The

           County Court of            Sterling County, Texas, CAUSE NO.                   362706 (herein after

           "this Cause")--with a Class "B" Misdemeanor in violation of Texas Health

           and Safety Code §481.12l(b)(l); and,

     (B)   For     the     cocaine,       Flores      was    ·charged~-by        Indictment        issued   in    The

           District Court, 51st Judicial District of Sterling County, Texas, CAUSE

           NO. 746st--with a "Third Degree" Felony in violation of Texas Health and

           Safety Code §481.115(c)".

                                                            III.

             On    July     25,     2007,    Flores     agreed       to   plead       guii ty to    the marijuana

     offense charged in this Cause.                   In exchange for            that plea Flores agreed to

     accept the imposition of a twelve (12) month term· of Deferred Adjudication

     Community Supervision (hereinafter "Supervision").

                                                             IV.
               On January 30, 2008, this Court--upon motion by Flares--granted Flores

     a reduction in,            and early termination from,               the aforementioned twelve (12)

     month term of Supervision.

                                                             v.
               Flores      now asserts        that    his     guilty      plea    to    the   marijuana     offense

     charged      in     this    Cause    was   not     knowingly,         intelligently,          or   voluntarily

     entered, and that:

     (1)   This Court's Order imposing the twelve (12) month term of Supervision;

     (2)   This Court's "findings of guilt" in this Cause; and,

     (3)   Any    and     all     forms     Flores    signed       (which purported to "waive" certain

           rights of Flores's);

     are all constitutionally invalid because:

           (A)     Flores       was    never    forewarned--either               by    this   Court,      the    State

                   Attorney's         Office,    or    Defense       Counsel      Fred    Brigman       (hereinafter

                                Brigmap")--of          the         completely          unexpected        collateral

                                                     (Page 2 of 10)
            consequences he would suffer in subsequent prosecutions as a result

            of , his    guilty plea--and this                   Court's findings            of guilt--in this

            Cause;

      (B)   Flores's     reasonable             understandings         and    reasonable       expectations--

            regarding the effects and consequences of                         hi~      aforementioned guilty

            plea--and/or            this       Court's         findings      of       guilt--would      have   in

            subsequent criminal proceedings have been violated; and,

      (C)   Mr.   Brigman. never               informed       Flores   that       a   legitimate and viable

            basis      existed           for   Flores    to    move    to suppress          the drug evidence

            involved in this Cause, and that suppression of the drug evidence

            would      lead    to         dismissal      of    the , aforementioned           charges    against

            Flores in this Cause.

                                                         VI.

       -'Flores asserts        that because his                 guilty plea in this            Cause (for the

reasons set forth herein) was not knowingly,                           intelligently, and voluntarily

entered,    then this        Court's findings             of guilt--along w:!-th the imposition of

the    aforementioned              twelve         (12)         month      term         of    Supervision--are

constitutionally void, and the Order imposing said term of Supervision must

therefore be vacated based upon the following facts, to wit:

(1)   Moments     prior to Flores's arrest on October 6, 2006 (at approximately

      7:30pm), the arresting officer approached Flores--who was standing near

      the edge of a small lake located 40 yards behind the "Town and Country"

      convenience store in Sterling City, Texas, in an area then open to the

      public--and started questioning Flores about what he was doing.

(2)   In response       to    the arresting officer's questions Flores stated he was

      waiting for his Cousin who was then in the Town and Country convenience

      store. The arresting officer then instructed Flores to walk to the front

      of ·the convenience store.


                                 •f,',

                                                 (Page 3 of 10)
1
    (3)   At the front of the convenience store the arresting officer asked Flores

          whether any of the vehicles in the stores parking lot' were his. Flores

          answered "yes" and then pointed out his car, a Ford Contour.

    (4)   The arresting officer told Flores "I'm going to put you in handcuffs

          because I want to search your car." Flores asked "why" and the arresting

          officer responded "because we've had some complaints about "vandalism."

    (5) ,After pat frisking and handcuffing Flores (possibly for officer safety)

          the arresting officer proceeded to search Flores's vehicle, whereafter

          the drugs--specifically the marijuana ~hich supports the offense charged

          in    this     Cause--was          discovered, .. and     resulted    in      Flores'      arrest   and

          subsequent prosecution in this Cause.

    (6)   At no time ·during the above described interactions between Flores and

          the arresting officer, did Flores do anything that would have warranted

          the offi~er handcuffing Flores or searching Flores's car. Flores never

          gave    the.     officer    consent       to    search his     car,     nor    did   the    arresting

          officer--at        any     time--have          lawful    justification        (meaning     reasonable

          suspicion, probable cause, consent, concern for officer safety, etc.) to

          conduct a warrantless search of Flores's                    p~rson    or of Flores's car.

    (7)   Had l'1r. Brigman told Flores that the arresting officer's above described

          conduct        justified    suppression of             the drug evidence ·found in Flores's

          car, Flores would never have agreed to plead guilty in exchange for the

          aforementioned          twelve      (12) months of Supervision, Flores would instead

          have insisted that:

          (A)    l'1r.   Brigman file          a motion to suppress         the drug evidence--on .the

                 basis     that    the arresting officer lacked. any reasonable suspicion,

                 probable      cause,         consent,      or    concern   for      officer       safety--that

                 otherwise may have justified the Officer searching Flores's person

                 and car (all in violation of Flores's Fourth Amendment right to be

                 free from     unl~wful         searches and seizures). And,
                                      ·~,-

                                                   (Page 4 of 10)
                                                                                                                             I




         (B)    Flores would have insisted on. going to trial rather than entering

                what Mr. Brigman called a "plea of convenience" in this Cause.
                                                                                                                        .~


(8)      In addition to          the          above described Fourth Amendment violations--which

         Mr.    Brigman never informed Flores                      could result          in suppression of            the

         drug evidence and dismissal of the Indictment in this Cause--Mr. Brigman

         also    misadvised        Flores            about   the     effects       his   guilty     plea,    and      the

         effects this Court's findings of guilt, would have on Flores in future

         criminal proceedings.

(9)      Flores    asserts      that Mr.             Brigman's affirmative misadvise                    (as described

         below)    invalidates                the    knowing,     intelligent,       and voluntary nature of

         Flores's guilty plea in this Cause, as well as invalidates this Court's

         findings       of   guilt,           the Order      imposing the          twelve    (12)   month    term of

         Supervision,        and   all          "waiver      of    rights"   forms       Flores     signed   in this

         Cause-~because         Mr. Brigman expressly informed Flores that:

         (A)    If Flores entered a "plea of convenience" guilty plea to the drug

                offense      charged            in    this   Cause    (in exchange          for   the    twelve       (12)

                month term of Supervision); and,

         (B)    If Flores "stayed out of tro.uble" while on Supervision,· Mr. Brigman

                assured Flores that he (Mr. Brigman) absolutely would:

                (i)      File for early termination of Flores's Supervision;

                 (ii)    Ask this Court to allow Flore's to withdraw his guilty plea;

                         and,
                                                                               .                                  .
                 (iii) If     this        Court       granted Mr.      Brigman's request that Flores be

                         permitted to withdraw his ·guilty plea, Flores would have no

                         conviction in this                  Cause   that could be used against him :i.n

                         future criminal proceedings .

. (10)    Mr.    Brigman further explicitly informed Flores that i f this Court were

          to grant Flores the aforementioned early termination and withdiawal of


                                       -~··

                                                       (Page 5 of 10)
                                                                                                       .;
        his guilty plea, Flores's criminal record in this Cause would be "wiped

        clean" and Flores would suffer no collateral consequences as a result

        of him pleading guilty in this Cause.

                                                VII.

         Flores     asserts     that      Hr.     Brigman's        above   described     express

representations, as well as·Mr. Brigman's complete failure to advise Flores

regarding the existence of a viable basis to move for suppression of the drug

evidence and dismissal of the charges in this Cause, are the sole reasons wqy

Flores chose to plead guilty, rather . than insisting that Nr. Brigman move to

suppress the drug evidence, move to dismiss the charges, and proceed to trial·

in this Cause. Flores further asserts that had Hr. Brigman not advised Flores
                                                                                         I



that if this Court were to allow Flores to withdraw his guilty plea--thereby

"wiping away" Flores,' s. criminal record in a manner that would not effect him

.in   future. criminal   proceedings--Flares            wouid   not have   entered a    "plea of

convenience" guilty plea, he instead would have insisted on going to trial on

the drug offense charged in this Cause.

                                                VIII.

          Flores   asserts    that   as   a   result     of .Hr.   Brigman's   above   described

express      representations--and      material        omissions--Flares    developed        certain

reasonable understandings and resonable expectations, namely:

(1)    Flores reasonably understood and reasonably expected that:

       (A)    Mr. Brigman was at all times representing Flores to the best of his

              abilities, and in Flores's best interests;

       (B)    Should this Court allow Flores to withdraw his guilty plea in this .

              Cause, Flores's criminal record would be "wiped clean"; and;

       (C)    If Flores's record was "wiped clean"--by withdrawal of his guilty

              plea in this     Cause--then he would not have any "conviction" that

              could be used against him in any future criminal. proceeding.



                                          (Page 6 of 10)
                                                                                                                                   ·   ....




                                                                IX.                                                                           -:


         Flores      asserts        that       his       "reasonable understandings"                  and        "reasonable
: expectations" (as previously described) were violated when:
 (1)   After    pleading          guilty        to      Count One of a           multi-count,          multi-defendant

       federal Indictment--issued in the U.S.                                Distr~ct       Court for the Western

       District of Texas (Midland-Odessa Division), Criminal Case No. M0-12-CR-
       00011       (hereinafter          "federal          case")--Flores 1 s           guilty plea--and/or                 this
       Court 1 s     findings       of        guilt--in          this     Cause       was   used      to    increase         his
       Criminal       History           Score          from     "Category       I''    Criminal       History,         up     to

       "Category II"         Criminal history.                   The    effect        of his     guilty plea:--and/or
                       1
       this    Court s       findings            of     guilt--in        this    Cause,        resulted      in Flores's
       otherwise applicable sentencing guideline range' of 168-210 months being

       increased       to    188-235          months           (a Category I          Criminal History--combined.
       with     Flores's          offense              level     of     35--would        result       in     a     guideline
       sentencing          range,       of .. 16_8-210          months;      while      a   Category         II     Criminal
       History-~combined            with           Flores's ·offense             level      of    35--resulted          in     a

       guideline sentencing range of 188-235 months. Because Flores received a
       "low end" sentence of 188 months rather than a "low end" sentence of 168
       months,      Flores        was     prejudiced            by     receiving       an   extra         20 months     as     a
       result of his guilty plea--and/or this Court's findings of guilt in this
                              /
       Cause. See attached Exhibits A and B)).

                                                                X.

   Flores      asserts       that       the       federal        government's          reliance       upon       his   guilty

 plea--and/or this-Court's findings of guilt--in this Cause, as a "sentence"--
 for purposes of increasing his Criminal History score from Category I up to
 Category      IT--violated         Flores 1 s           above       described        "reasonable         understandings"

 and   "reasonable expectations"                       regarding       the   impact his . guilty plea--and/or
 this Court's findings of guilt--in this Cause would have in future criminal

 proceedings. Because Flores 1 s                       rec-eived a "low end" sentence of 188 months in
 his federal case,           rather than receiving a "low end" sentence of 168 months,
 Flores was        prejudiced by receiving an extra                             20 months        as   a    result      of his

 guilty plea--and/or this Court's findings of guilt--in this Cause.

                                                                XI.

   Flores requests that this;, Court find that his guilty plea--as well as this


                                              ,.-"··    (Page 7 of 10)
Court's       findings        of guilt--in this Cause was "void ab initio," due to the

extent of "collatera1 consequences" which Flores was never advised--either by

this     Court,       the      State    Attorney's        Office,    or   Mr.     Brigman--he      would   be

subjected ·to in future                criminal proceedings, and because of the unknowing,

unintelligent, and involuntary guilty plea Flores entered in this Cause--as a

result        of    Mr.     Brigman's     ineffectiveness,          misadvise,      and     withholding    of

relevant information (information that wouldhave changed the outcome of this

Cause, as well as changed the outcome of Flores's federal case).

                                                LEGAL ARGUMENT

                                                     XII.

          The Texas courts have routinely found                       that when a         defendant is not

adequately apprised of                 the consequences of his guilty plea, _or that he was

not fully informed              (or. otherwise mislead) by defense. counsel or the Court,

. the defendant 1 s plea _is constitutionally invalid. See Anderson v. State, 182
S.W. 3d    91LI    (Tex.    Grim.    App.   2006).     This     is in keeping with the           general

principle          that   a    defendant    must     be    fully     informed      of     the   consequences

attendant from his. guilty plea.

                                                     XIII.

          The writ ·of error coram nobis is an extraordinary remedy available tu

a petitioner no longer in custody who seeks to vacate his criminal conviction

on constitutional grounds. See United States v. Hatten, 167 F.3d 884, 887 n.

6 (5th Cir 1999). Where a defendant is no longer in custody on the conviction

under attack, coram nobis is the appropriate vehicle under which to challenge

the validity of             the conviction if        the defendant 1 s          guilty plea--and/ or the

Court's        findings        of   guilt--were       premised       upon    misinformation         (or    the

withholding of material information),                      and for claims regarding ineffective

assistance of counsel relati~e to the validity of the gtiilt~ plea--and/or the

Court's findings of guilt.                 See Campos-Conrrada v.           Thaler, No.· 3:12-CV-4190,

2012   U.S~        Dist. Lexis 166457 (N.D. Tex. Oct. 23, 2012).

                                                (Page 8 .of 10)
         WHEREFORE,    PREMISES CONSIDERED,             and in light of the foregoing facts

and   legal     arguments,     Flores     prays   that     this     Court    will   enter      an   orde.r

vacating the July        25,   2007, Order which imposed Flores's twelve                      (12) month

term of Deferred Adjudication Community Supervision, and that this Court will

grant Flores any other relief to which .he is justly entitled.

                                                   Respectfully submitted,



                                                   Vincent Flores
                                                   Federal Register Number 88010-280
                                                   Federal Correctional Institution
                                                   1900 Simler Avenue
                                                   Big Spring, Texas 79720

                                           VERIFICATION

STATE OF TEXAS                                      §
                                                    §
COUNTY OF HOWARD                                    §



         ON   THIS DAY       personally    appeared       VINCENT    FLORES,     who,    after       being

placed under oath, stated the following:

         "My name is VINCENT FLORES, Federal Inmate Register Number 88010-280,

and I    am the Defendant/Probationer in this                Cause . (Cause No.         746ST,      in the

District Court, 51st Judicial District of Sterling .County, Texas), and I have

been so at all material times relevant to this proceeding."

         "I have read the foiegoing "Verified Petition for Writ of Error Coram

Nobis;    or,     in   the     Alternative;       Motion     to     Vacate     Order     of     Deferred

Adjudication Community Supervision" and every statement, fact, and assertion

contained therein is within my personal knowledge and is completely truthful

and correct."

                                                    Vincent Flores


 Sworn to and subscribed before me on



                                                   NOTARY PUBLIC

                                           (Page.9of 10)
                                                  CERTIFICATE OF SERVICE

             I hereby certify that a true and exact copy of the above and foregoing

     instrument was sent via First Class Mail, postage pre-paid, this 31st day of

.;
     October,   2014,   to    the County Attorney's Office at:                   P.O.   Box 88,. Sterling

     City,   Texas   76951;   and           609     4th   Avenue,   Sterling   City. 76951;   and   all iri

     accordance with Texas Rules of Criminal Procedure.
                                                                                                        .   .~




                                                             Vincent Flores




                                                     (Page 10 of 10)
                                    .....   .··
    /




' \ 0, \
I       .   ~
            @
        Case 7:lL.                                                                                                                                                                                 •.




                          If\.1 THE Ui\IITED STATES DISTRICT COURT
                              FOH THE., WESTEH.N DISTRICT OF TEXAS •                                                                                                           '.'
                                                                                                                                                                                           ..
                                                                                                                                                                                           ..,..        !
                                                                                                                                                                                      . •·
                                       MIDLAND-ODESSA DIVISION
  ')
  .,J

          UNITED STATES bF AMERICA                                     )                                      ~~0-12-CI\-Ol;L
  4                                                                    )                                                                                                                   ~-'
                                                                      •)
          vs.                                                     '     )
                                                                       )
                                                                       )                                                                                                                     -          .·

                                                                      .) .
   n
   Cl                      . _BEFORE THE HOI\IORABlE · ROBE,RT JUNELl
                                 UNITED STATES DISTRICT. JUDGE
   9                                         In      Midland~                                Texas
                                              r:.~~;·r;-:r~~ .~:,'~~-~':~~~~;:-;;";j.:;c:~" ~~~;·:~~~i'~·~:~~;·;.t ',~.~·:y.o ··•\:·~:-; ·~\'·::'" 1';.:"•- ".~1
                                              .•..•.J~.R·            ----------------                                                                      '------------'----                                                           ..




  '1           what. IJOI~t i 011s of those w i I I be ..:cl i sff i buted ·to· thos(:"l. pe1~son~;. ~                                                                                                                                                                                                                                    -~-   .


  ,_')                                                                    TI-ll~ COUfU:                                                              Uncle1~ Ai5P li cat i Oli Note 2 Lll.ld~l- 3WI . 1
  ')
  J            of the Se11tenc i ng Guide I i ne_s,                                                                                                                                                    it p1~ov i cles,                                                     "To· quCJ I i fy~- for·
                                                                                                                                                                                                                                                     ~                                                             .
  4            an adj UStlllellt Lflldel~ thiS seCt i Oil,                                                                                                                                                                    the- clefendCJilt- lllUSt have

  5            been i.~he Ol~gan i Zel~,                                                                                                      I eCJde_l~, 11101l3gel~·,                                                                            or-        ~upe'n1i SOl~· C!f one 01-

  6
  7            wa1Tarited,                                                      l1ow~ve1~,                                                    in- the case of' a defendant who cJ i_ cl no:t
                                                                                                                                                                                                                                                                                                      ..   ,•..
  8            ol-ge:m i ze,                                                I eacl, _man2rge; 01- supe,~v i_·se ~nothcT p211-t i c i-p;:Jnt ~~ :. ~

  g            but who nevel:._..:the I ess exei~C i sed mmwgelll~'ITt. l~esp~ns i b i I j 1=y -
                                                                '                                                                         ;                         .      .                                                                                          .     .          .        .....



·1·1           01~gan                     i zat ion."

'12                                          i nels that thel--e is s Tg_n i'_r-=- i can·s ev i clence
                                                                      . The (;oLwt                                                       r
                                                                    --·
'13             COnta i llecl ill tiie p1:-ese11:tence xepo1:-t ·that. ·the 'Dt:"}:fenclt:lllt ~/C:lS (J

                pe1~son. who                                                   cl i      c;[C.~2:6 8f::~T;,: ;~~: ·t -
23
           ER~~~Q's~~~.-~:~;~~{.~~;:~~i~~~~:~:~~il~;~r                                                                                                                                                                                                                .. _                            __
24                                                                    (i;OI'l-EY~····" ·::_--.--·2 .._., .:::. :;'~jt.:('ll'vrf~        --·------·-----·----                                     ---           ___ ____      ,               · ---·--:------'


                                                                                                                           .-




  6     r~:9:~F~·~Ti:~!~'i~:§:.: ·Q-a\(:Wt~~i(i.lill?.'~'i,:Fz~~ §.o;r~ifP. IJ,tl;!~tll~>·t.o LLJJJ~:)(i:~ ~,o H·~:~: ~ ~i\{$ ·,1~¢,1::: 1::           i_   llg, ·:.>
  1
        ~i:~~~~i;j~::ij-l[S!)J:~p,;,l).\;,i;"{3j3:?,~r9,\l(J2){;~~~ ~ !"'~;;!J':~~~:~,i;Y:e,'lif~''c~ :·po~i i" "':''
  9                              Ami      J U1 ink· your- posi t ion · is they .shoul cl not
·-1 0     on I y ·one of then! ?houl d be counted; · is Uiat -- ·
                                                                                                                                      -·
                                 Ml'.·
                       .I     consp i ,-as;y befor-e the date that he pI eel ancl got                                                                                                               ,-e.ce i V8tl
                       2                                                  If' 1·1e was i nvo I vecl in it -- and                                                                        thJ·nl:~,.;;,-;' -· ..·... ~ . : -~ -~'                 ·-
                  z·"
                  _t_                   Gi~.I;:IJ.i~-:~;c 0 lJI~ir,~ i"'·~;.;,::::@kay:r:').>,r,;; 119f11lli~.§ o;J ng !:'itm; g J;:ant;·.:::~!~ e.:·::? -
                                                ~        .                                    .       .               .                   .·                                    .                                   .
                                                                                                                                                                                                                                          I.

                            iii~ii:~s::;:::t:!~!!~'t:~;~!:~:!~~:::~;:;:~!:;d~~
                  23
                  24

                  25                                                                                                                                                                                                               =



                                                                                                                                                                                                                                               ..     ·?- •
                                                                                                                                                                                    .
                                                                                                                                                                 ..         .   ~




     I   ,    ,
                            . Todd A11dersqn, ·RMR, CRR·                                                                                                                                     (tl}2)' 6-86-0605 .
                                                                      ......
                                                                     ~-
                                                                                                                                                                                                     . l J:::;                                                                                                    '                                                    .
        case 7:1.                        , -ooo:tl-H/\J                              !j3,:~I~.(if;~~;;:f[;i~5:?~r::i,-82:.)}/ol{Lj~;:;.[?-aq~~2.·Sr3i..::~::,.:...




        ·rr·::··r~ .:~t;:;~~~: _~:~·->~.'.~-;-~ ~.t·,;~:.-~·;>\~::.: :~·-\-;. 'r                                                                                                     · ..:                                    · ·"
   1     l~;.t:.l;J ;::JrJ•.d=:o,U r.:c,;.          ijJO:     rJlLS.•;.:.                                                                          .•                   ·                                                                                                 .
                                                     ~-                                                                              ...,._             '       •           I                                        '4   '



                                        'isd,,:,_:
                                            t~\: ~ ~' :- . )., :·.·. •,, :;.,. ~." ~ .....~~:~·." ·:· ~ .' .), -~.;· 1~~~::,..-.-t ~ ~t )::-:.:.-;-;·_:_,~ -~~ .- . . .~·:.u~-~-.~ . ,.;:·~..... ·': ~~_:";.~-)':+~-}- /:" ::·~:.
                                                                                                                                        ~. '(~~-:                                                       f• _:-: ;;
                                                                                                                                                                                                                                  1 ~   t'.O: ( ·:.
                                                                                                                                                                                                                                                                                       '!

   3    ~:~~Y.P:;::~i:?~l?;c!::r~ft~.~i5:?:~~b.e~;~$~!F~;4tJ~J:;~:~i1~9i,;{3:1;.~tiB3'b·r~·~',:)l;i:f.f9J.::::~v:J:u:;~l.;~~·r1ofN... .
   4,   t::.':;~;v;:·:7':·(i:!~:~·:.:;:ii::!.;l ~.!5ha9~-t:~2 G~:l\1i'.i:n~ :i&'\lj:~f::~~t_§.f~ ::·;p~o-i~:n ~~?P.t~~::o,:twoflj·~: ;irl t ~ .:,.:h).r:- ,;
   s     ~:@f.,_~·r~~!/!':!:,t~a,;;~.:::-:J.l.F;;;tg\::y::r.iS:·?:;.S!(.~P.~r~~~:';e rr;:}:.;;s~:~~.~ (:)_r~,:: fll o)i:::).: ,/
   6                                                Any other- objections?
   7
                                                                      ....
   8                                                THE COURT:                                          Okay.                                 lioes :the Govenlm8rTt rlc1Ve:
                                                                                                                                                                         ..  ·~: ; W:'~ .'~·}:s;:~·,;:::: .: ~
                                                .                                                                                             -~




 20                                            C~~'):.1f:Lsif~L!ED';g~(LI;:.Ii·L~{l?r.t0~'~0\.~~s:J~·Y· .. ,::.~r·:~.2.-,..:_·i ·
                                               · f,.l":~~·~.-.\< ·
                                              +                          ~:J~JJ··•·.;:-: c(·,:·~:, ~~.~~.:~~ :·t· ·-:?~ .~:. ~~ ··:~~:..1 :;.;,::~~ .:.-~·~?·t.£.;"'.~,;-.,_,. ..... ~ · --·· ~ ··-: :·· ,.. · · .,. ·- -~ · .... ·- -~.. ""': ~"' :' ·
                                                                                                                        :i ;_.:;: ·. ..                                                                                                               of"··     ..




 22

 23                                                  The Defencl                                                                                                                         -
             case 7:1.                    ~- -ooo11- RI-\J f:':"J~9_c·u~i'i~:i:lf11?$;:T8i.le~::~?~l.P)-/\1?~!?~·9.?.;,·~.?;;·9r~~s}'.::'.,; ,.
                                                           --------------------------·----~-----~·




                                                                                                                                                                                                                   -~
                                                                                                                                                                                                    ~


        1        cleg,-ee,s, an c.1ssoc i ate '.s degi-ee c.rt a j un i 01- col l·ege_ in I ().wa                                                                                                                                  ,·

        2       ·ancl Jchen he p 1:1yed basebal I at the Un i ver's i ty. o-F -So(rtll.                                                                                                                            -- ·'·
        3        Dakota.

        !I                     He actua I I y Elpp 11 eel to wol-k l""ol- ··the Un i tecl StateS .
                                                                                                                                                                                                    -
                                    •.
        5        Bol-der· I:Jatxo I .

        6                                          He                      he's. pI ayed semi- pi-o basepa I I , ti" i e'cl ·to he I p                                                                                                                       "':.


        '7       this. 111an who . h~s a . baseba I ,· ac~     .   ~f·
             '------------------=:___----~-----,-----------------~------c---~------~·

:I              Todd Allele I" SOil;                               ~~~~I\,           CRR                                                                                                {432) p86..c0605
                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                   t.J:·-~ c..:.._~_:. ::~J~~
                                                                                                            ~·




                                                               ____,.________· ____· __.                                              _,    ___.     _____                             ,     ·'




      2       c I i e11t want to spend 11 is time?

      3                           Ml~.     1-IH\SHBt:I~GEI\:                   You1_-. l-Ion or-, he re~quesJs B i                             u. · _;
                                                                                                                         ~-    ....
                                                                                                                                                              ~-

      5                           THE COURT::              AI I right.                         1   '111 hot· clepc.11-:-t i ng f1-onl LJ1e
      6       n~conunencled            sentence.

      7                           PLwsuant to ·the Sentencing l~efonn Act o-r-- ·r9.84.,

      U       wh i ell       . have cons i cle1~ecl in. an ~clv i ?OI"Y ctlfJ.:Jc i ty,                                                                                        746

      EX PARTE                                                                               IN THE 51st District Court

                                                                                             OF STERLING COUNTY, TEXAS

      VINCENT FLORES, APPLICANT


                   ORDER DENYING PETITION FOR.WIUT 01:;' ERROR CORAM NOBIS
                   OR IN THE ALTERNATIVE MOTION TO WITHDRAW GUILTY PLEA


              The defendant, VINCENT FLORES filed a Petition for Writ of Error Coram Nobis or in
       the Alternative Motion to Withdraw Guilty Plea.

             The Court having review file finds said motions should be DENIED.
                                                                      i     .                             .

      .IT IS ACCORDINGLY ORDERED that the Petition for Writ of Error Coram Nobis or in the
      :Alternative Motion to Withdraw Guilty Plea be and the same is hereby DENIED.




                                                                                               JUDGE PRESIDING

      · XC: Allison Palmer

            · Vincent Flores
              FCI Big Spring
             1nnn
              ;;r'
              ~.
                   C:irnlot- .....1hronno
                    J   ...._.     .:...
                                 "'·' .&...._...,...,.._...,,~   1 • .,..~.a."-'L•-'



             Big Spring, TX '79720




 '
 I'

'·
••
                                                   CAUSE NO. 746ST

 I   THE STATE OF TEXAS                                   §                IN THE DISTRICT COURT
                                                          §
     vs.                                                  §                51st JUDICIAL DISTRICT
                                                          §
 ;VINCENT FLORES                                          §                OF STERLING COUNTY, TExAS


           VERIFIED PETITION FOR WRIT OF ERROR CORAM NOBIS; OR, IN THE ALTERNATIVE;
            MOTION TO VACATE ORDER OF DEFERRED ADJUDICATION COMMUNITY SUPERVISION


 ' TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                         r
               COMES     NOW, VINCENT        FLORES,    the    Defendant/Probationer     in    the   above

     styled Cause        (hereinafter "Flores"), and pursuant to this Court's inherent

     power,    authority,     and     interest       in preventing injustice,      hereby files       this

     Verified Petition for            Writ    of    Error . Coram Nobis;   or,   in the alternative;

     Motion to Vacate Order of Deferred Adjudication Community Supervision, and in

     support thereof, Flores would respectfully show the Court as follows:

                                                         I.

               On October 6, 2006, at approximately 7:30pm, a Sterling County Police

     Officer conducted a warrantless seizure and search of Flores's person, as well

     as a warrantless search of Flores's vehicle (as more fully detailed at Part VI

     of this· motion, infra). Flores asserts that no legitimate basis existed which

     warranted     the    Officer 1   s   aforementioned       actions   (no   degree   of    "reasonable

     suspicion" -or- "probable cause" -or...: "consent" -or-                     "concern for officer

     safety" existed which justified the searches conducted).

                                                         II.

               As a result 'of the above referenced warrantless and unconsented search

     of Flores 1 s vehicle,         the searching Officer found a personal use quantity of

     Marijuana, and a personal use ·quantity of cocaine in Flores's vehicle. Upon

     discovery of the aforementioned Marijuana and cocaine, Flores was arrested by

     the searching Officer and charged as follows:




                                                    (Page 1 of ll)
    '(A)     For   the     Marijuana,         Flores   was    charged--by         Information       issued    in    The

             County      Court of      Sterling County, Texas, CAUSE NO.                 362706--with a Class

             "B"    Misdemeanor          in     violation          of    Texas    Health      and    Safety        Code

             §481.12l(b)(l); and,

    ;(B)     For the cocaine, Flores was charged--by Indictment issued in The District

             Court 51st Judicial District of Sterling County, Texas, CAUSE NO.                                 746st

             (hereinafter "this Cause")--with a "Third Degree" Felony in violation of

             Texas Health and Safety Code §481.' 115 (c)".

                                                             III.

               On May 29, 2007, Flores agreed to plead guilty to the cocaine offense

    :charged in this Cause. In exchange for that plea Flores agreed to accept the

    ; imposition      of    a    three    (3)    year     term      of    Deferred    Adjudication       Com~unity

     Supervision (hereinafter ·"Supervision").

                                                             IV.

               On February 4, 2008,             this Court--upon motion by Flares--granted Flores

     a reduction in, and early termination from, the aforementioned three (3) year

     term of Supervision.

                                                              v.
               Flores now asserts that his guilty plea to the cocaine offense charged

    . in this      Cause was not knowingly,              intelligently, or voluntarily entered, and

     that:

     (1)     This Court's Order imposing the three (3) year term of Supervision;

1    (2)     This Court's "findings of guilt" in this Cause; and,

     (3)     Any   and     all   forms    Flores       signed       (which   purported       to   "waive"     certain

             rights of Flores's;

     are all constitutionally invalid because:

             (A)    Flores       was   never      forewarned--either             by   this    Court,    the        State

                    Attorney's Office, or Defense Counsel Fred Brigman (hereinafter "Mr.



                                                       (Page 2 of 11)
                  Brigman") --of       the completely unexpected collateral consequences· he

                  would suffer in subsequent prosecutions as a result of his guilty

                  plea--and this Court's findings of guilt--in this Cause;

            (B)   Flores's      reasonable     understandings    and   reasonable   expectations~-

                  regarding the effects and consequences of his aforementioned guilty

                  plea and this         Court's findings    of guilt--would have in subsequent

                  criminal proceedings have been violated; and,

            (C)   Mr. Brigman never informed Flores that a legitimate and viable basis

                  existed for Flores to move to suppress the drug evidence involved in

                  this Cause, and that suppression of the drug evidence would lead to

                  disiJlissal of       the aforementioned Indictment against Flores          in this

                  Cause.

                                                     VI.

              Flores       asserts    that   because his   guilty plea in this      Cause   (for   the

      reasons set forth herein) .was not knowingly, intelligently, and voluntariky

      entered, then this Court's findings of guilt--along with the imposition of the

      aforementioned three (3) year term of            Supervision-~are    constitutionally void,
                       -
      and   the   Order     imposing said term of      Supervision must     therefore be vacated

      based upon the following facts, to wit:

      (1)   Moments prior to Flores's arrest on October 6,                2006   (at approximately

            7:30pm),       the arresting officer approached Flores--who was standing near

            the edge of a small lake located 40 yards behind the "Town and Country"

            convenience store in Sterling City, Texas, in an area then open to the

            public--and started questioning Flores about what he was doing.

      (2)   In response       to     the arresting officer's questions Flores stated he was

            waiting for his Cousin who was then in the Town and Country convenienc.e

            store. The arresting officer then instructed Flores to walk to the front

            of the convenience store.
·~.




                                                (Page 3 of 11)
:(3)   At the front of the convenience store the arresting officer asked Flores

       whether any of        the vehicles in the stores parking lot were his. Flores

       answered "yes" and then pointed out his car, a Ford Contour.

 (4)   The   arresting     officer      told Flores "I'm going to put you in handcuffs

       b!;!cause I want to search your car." .Flores asked "why" and the arresting

       officer responded "because we've had some complaints about ."vandalism."

 (5)   After pat frisking and handcuffing Flores                    (possibly for officer safety)

       the arresting officer proceeded to search Flores's vehicle, whereafter

       the drugs--specifically the cocaine which. supports the offense charged                       ~


       this Cause--was discovered, and resulted in Flores' arrest and subsequent

       prosecution in this Cause.

 (6)   At no time during the above described interactions between Flores and the

       arresting officer, did Flores do anything that would have warranted the

       officer handcuffing Flores or searching Flores's car. Flores never gave

       the officer consent to search his car, nor did the arresting officer--at

       any    time--have       lawful        justification     (meanin~       reasonable    suspicion,

       probable cause, consent, concern for officer safety, etc.)                        to conduct a

       warrantless search of Flores's person or of Flores's car.

 (7)   Had Mr. Brigman told Flores that the arresting officer's above described

       conduct justified
                       .
                         suppression of th~ drug evidence found in Flores's car,                      ~




       Flores      would   never      have    agreed   to   plead    guilty    in   exchange   for   the

       aforementioned three (3) years of Supervision, Flores would instead have

       insisted that:

       (A)   Mr.    Brigman     file    a    motion· to suppress       the drug evidence--on the

             basis    that    the arresting officer lacked any reasonable suspicion,

             probable        cause,     consent~       or   concern    for     officer     safety--that

             otherwise may have justified the Officer searching Flores 1 s .person

             ·and. car (all in violation of_ Flores 1 s Fourth Amendment right to be

             . free from unlawful searches and seizures). And,

                                               (Page 4 of 11)
           (B)   Flores would have              insisted on going to trial rather than entering

                 what' Mr. Brigman called a            11
                                                            plea of convenience 11 in this Cause.

    (8)    In addition to the above described Fourth Amendment violations--which Mr.

           Brigman never informed Flores could result                          in suppression of           the drug

           evidence and dismissal of the Indictment in this Cause--Mr. Brigman also

           misadvised Flores about the effects his guilty. plea, and the effects this

           Court's     findings      of     guilt,    would       have    on    Flores    in     future    criminal

           proceedings.

    (9)    Flores    asserts      that     Mr.    Brigman 1 s     affirmative misadvise            (as described

           below)      invalidates        the    knowing,       intelligent,      and    voluntary        nature   of

           Flores's guilty plea in this Cause, as well as invalidates this Courtls

           findings      of   guilt,       the    Order        imposing   the    three     (3)     y~ar    term    of

           Supervision,       and   all. "waiver          of    rights"    forms    Flores       signed     in   this

           Cause--because Mr. Brigman expressly informed Flores that:

           (A)   If Flores entered . a            "plea of convenience" guilty plea to the drug

                 offense charged in this Cause (in exchange for the (3) year term· of

                 Supervision); and,

           (B)   If Flores        "stayed out of            trouble" while on Community Supervision,

                 Mr. Brigman assured Flores that he (Mr. Brigman) absolutely would:

                 (i)      File for early termination o.f Flores 1 s Community Supervision;

                 (ii)     Ask this        Court    to allow Flores to withdraw his guilty plea;

                          and,

                 (iii) If        this · Court     granted Mr.        Brigman's request            that Flores be

                          permitted to withdraw his                 guilty. plea,        Flores would have· no

                          conviction in this              Cause    that could be used against him in

                          future criminal proceedings.

    (10)    Mr. Brigman further explicitly informed Flores that if this Court were

            to grant Flores the aforementioned early termination and withdrawal of
I

I

                                                   (Page 5 of 11)
            his guilty plea, Flores's .criminal record in this Cause would be "wiped

            clean'' and Flores would suffer no collateral consequences as a result of

            him pleading guilty in this Cause.

                                                               VII.

                Flores      asserts     that             Mr.     Brigman's         above   described     expre~s


     representations,        as well as Mr.               Brigman's complete failure to advise Flores

     ;regarding the existence of a viable basis to move for suppression of the drug

     , evidence and dismissal of the Indictment in this Cause, ate the sole reasons

     why Flores chose to plead guilty, rather than insisting that Mr. Brigman move

      to suppress the drug evidence, move to dismiss the indictment, and proceed to

      trial in this Cause. Flores further asserts that had Mr. Brigman not. advised

      Flores that if this Court were to allow Flores to withdraw his guilty plea--

      thereby     "wiping    away"    Flores 1 s         criminal record in a manner that would not

      effect him in future· criminal proceedings--Flares would riot have entered a

      "plea of convenience" guilty plea, he instead would have insisted on going to

      trial on the drug offense charged in this Cause.

                                                               VIII.

                Flores   asserts      that          as   a     result   of   Mr.   Brigman's   above    described

      express     representations--and               material         omissions--Flares     developed     certain

      reasonable understandings and resonable expectations, namely:

      (1)   Flores   r~asonably       understood and reasonably expected that:

            (A)    Mr. Brigman was at all times representing Flores to the best of his

                   abilities, and in Flores's best interests;

            (B)    Should this Court allow Flores to withdraw his guilty plea in this

                   Cause, Flores's criminal record would be "wiped clean"; and,

            (C)    If Flores 1 s      record was             "wiped clean"--by withdrawal of his guilty

                   plea in this        Cause--then he would not have any "conviction"                        that

                   could be used against him in any future criminal proceeding .
.!




                                                         (Page 6 of 11)
                                        -~····~··
                                                                 IX.

              Flores      asserts      that       his     "reasonable     understanding-s"         and "reasonable

    ·expectations" (as described above) were violated when:

    · (1)   After       being        charged        in      a     multi-count,      multi-defendant          federal

            Indictment--issued in the U.S. District Court for the Western District of

            Texas       (Midland-Odessa            Division),          Criminal     Case     No.     M0-12-CR-00011

            (hereinafter         "federal         case")--Flores was served with a                  21 U.S.C.     §851

            information notifying him that his Deferred Adjudication guilty plea in·

            this      Cause was considered a               "conviction" and would be used to enhance

            Flores's statutory mandatory minimum sentence from 10 years,                                    up   to   20

            years (see attached Exhibit A);

     (2)    As    a    means    of allowing Flores               the opportunity to avoid receiving the

            enhanced      20    year    S·tatutory mandatory minimum sentence,                       the government

            offered      to    withdraw the             aforementioned       §851   notice    of enhancement in

            exchange for Flores agreeing to the following terms:

            (A)       Plead guilty to Count One of. the federal Indictment (conspiracy to

                      distribute a controlled substance, in violation of 21 U.S.C §846);

            (B)       Waive every right Flores had to challenge his federal sentence and

                      conviction on direct appeal;

            (C)       Waive every right Flores had. to challenge his federal sentence and

                      conviction in any collateral proceeding.

     (3)    At sentencing in the federal case Flores's guilty plea in this Cause was

            used to increase his Criminal History Score--from "Category I" Criminal

            History       up    to     "Category          II"    Criminal    history--the          effect   of   which

            resulted in Flores's otherwise applicable sentencing guideline range of

            168-210 months being increased to 188-235 months (a Category I Criminal

            History--combined with . Flores's offense level of 35--would result_.in a ·

            guideline          sentencing         range     of     168-210   months;       while     a   Category     II




i                                                        (Page J of ll)
I                                         J-''\
I
               Criminal. History--combined· with Flores 1 s offense level of 35--resulted
               in     a     guideline          sentencing      range        of        188-235    months.    Because      Flores
               received        a   ",low end" sentence of 188 months rather than a                                 "low end"
               sentence of 168 months, Flores was prejudiced by receiving an extra 20
               months as a result of his guilty plea--and/or this Court's findings of
               guilt--in this Cause. See attached Exhibits B and C.
                                                                      X.
                 Flores asserts that the federal government's reliance upon his guilty
        plea --and or this Court's findings of guilt--in this Cause:
        (1)     As    a     "conviction"--for         purposes             of    enhancing his       statutory mandatory
               minimum sentence from 10 years up to 20 years; and,
        (2)     As a "sentence"--for purposes of increasing his Criminal History score
                                                               •'

                from Category I up to Category II;


       violated Flores's above described "reasonable understandings" and "reasonable
                                          l-


      , expectations"         regarding ·the . impact                his Deferred Adjudication guilty plea--

       and/or        this    Court 1 s    findings        of   guilt--in this             Cause would have         in future

       criminal proceedings.

                                                                     XI.

         Flores further asserts that if not for the federal government's utilization

       of his invalid· guilty- plea--:and/or this Court 1 s invalid findings of guilt--in

       this Cause,          to enhance his statutory mandatory minimum sentence, Flores never

       would    have        agreed       to     plead. guilty          in       the    federal     case    under   the    ahove

       described          conditions.          Instead,    Flores          would. have          entered    an "open" guilty

       plea--without waiver of any of his appellate or collateral rights--which,                                             in

       turn, would have resulted in Flores not having his direct appeal dismissed due

       to the above           "waiver," and                         would have resulted in Flores receiving a

       lower sentence in the federal case.

                                                                     XII.

         Flores requests that this Court find that his guilty plea--as well as this

:·/    Court's ·,findings. of             guilt--in this             Cause was          "void ab     initio," due        to· the



                                                           (Page 8 of 11)
          extent of "collateral consequences" which Flores was never advised--either by

          this Court, the State Attorney's Office, or Mr. Brigman--he would be subjected

          to   in    ·future      criminal      proceedings,      arid     because    of    the   unknowing,

          unintelligent, and involuntary guilty plea Flores entered in this Cause--as a

          result    of    Mr.     Brigman's     ineffectiveness,         misadvise,   and   withholding   of

          relevant information (information that would have changed the outcome of this

          Cause, as well as changed the outcome of Flores's. federal case).

                                                    LEGAL ARGUMENT

                                                          XIII.

                    The   Texas    courts     have routinely found that when· a defendant is not
                                                                                                           *·
          adequately apprised of the consequences of his guilty plea, or that he was not

          fully informed (or otherwise mislead) by defense· counsel or the Court, the

          defendant's plea is constitutionally invalid. See Anderson v. State, 182 S.W.
3d 914 (Tex. Grim. App. 2006). This is in keeping with the general principle

          that a defendant must be fully informed of the consequences attendant from his

          guilty plea.
     I·
                                                          XIV.

                    The writ of error coram nobis is an extraordinary remedy available to a

          petitioner no longer in custody who seeks to vacate his criminal conviction on

          c~nstitutional grounds.           See United States v. Hatten, 167 F.3d 884, 887 n. 6

          (5th Cir 1999). Where a defendant is no longer in custody on the conviction

          under attack, coram nobis is the appropriate vehicle under_which to challenge

          the validity of the             conviction i f the defendant 1 s guilty plea--and/or the

          Court's     findings       of     guilt--were   premised        upon   misinformation     (or   the
                                                    I
          withholding of material             information),    and for claims regarding ineffective

          assistance of counsel relative to the validity of the guilty plea--and/or the

          Court's findings of guilt.            See Campos-'-Conrrada v. Thaler, No. 3:12-CV-4190,
                                    "''
          2012 U.S.: Dist. Lexis 166457 (N.D. Tex. Oct. 23, 2012).



I,
                                                    (Page 9 of 11)
         WHEREFORE,     PREMISES     CONSIDERED,· and        in light of the foregoing facts

and    legal     arguments,     Flores     prays    that    this     Court    will     enter       an   order

vacating the May 2.9, 2007, Order which imposed Flores 1 s                      three (3) year term

of    Deferred    Adjudication      Community      Supervision,       and     that    this     Court will

grant Flores any other relief to which he is justly entitied.

                                                    Respectfully submitted,



                                                    Vincent Flores
                                                    Federal Register Number 88010-280
                                                    Federal Correctional Institution
                                                    1900 Simler Avenue
                                                    Big Spring, Texas 79720

                                            VERIFICATION

STATE OF TEXAS                                       §
                                                     §
COUNTY OF HOWARD                                     §



         ON    THIS DAY       personally    appeared       VINCENT    FLORES,        who,    after      being

placed under oath, stated the following:

         "My name is VINCENT FLORES, Federal Inmate Register Number 88010-28(1',

and I    am the Defendant/Probationer in this Cause                     (Cause No.          746ST, in the

District Court, 51st Judicial District of Sterling County, Texas), and I have

been so at all material times relevant to this proceeding."

         "I have read the foregoing "Verified Petition for Writ of Error Coram

Nobis;    or,      in   the     Alternative;       Motion     to     Vacate     Order        of.   Deferred

Adjudication Community Supervision" and every statement, fact, and assertion

contained herein is w1thin my personal knowledge and is completely truthful

and correct."

                                                     Vincent Flores


 Sworn to and subscribed before me on



                                                    NOTARY PUBLIC

                                           (Page 10 of 11)
                                 CERTIFICKfE OF SERVICE

        I hereby certify that a true and exact copy of the above and foregoing

' instrument was sent via First Class Mail, postage pre-paid, this 31st day of

 October,   2014,   to   the   Sterling County District Attorney's Office at:   124

 Beauregard Avenue, San Angelo, Texas 76903, and all in accordance with Texas

 Rules ,of Criminal Procedure.



                                            Vincent Flores




                                              \




                                     (Page 11 of 11)
    (
    I




)
             Case 7:12-cr-00011-RAJ ·Document 298 Filed 06/19/12 Page 1 of 2
                                    IN THE UNITED STATES DISTRlCT COURT
                                     FOR THE WESTERN DISTRICT OF TE~S
                                          MIDLAND-ODESSA DMSION

UNITED ST.ATES OF AMERlCA,
           Plaintiff,

v.



                      Defendant.


           THE UNITED STATES ATTORNEY CHARGES:

                                                              COUNT ONE
                                                         ~t;~~~gyr~::~~·~£~:~-~ ~)i
            That on or about May 29, 2007, Defendant, VINCENTFLORES aka "Ceniso", was

. 7onvicted of Possession of a Controlled Substance, in violation of 481.115(c) HSC; said conviction
                                                                                          ~




 was filed in the 51st District Comt of Sterling County, Texas, in Case No. 746.i?A'.tflie-·aiid·'correct
                                                                                ·•,..« .. :f-:.: )·'·.>:)~...-~ '·.'~--.~""':·· ';:.' ~~·.~;;·.~~-~
                                                                                                                                                   1



r:~o#Y:~~~·p:ga0¥~gli}~~tJ~~#sl~8~~(f~~r;~fc9::·~s:E~1.~1f!.~b!'~.:-J
            The United States Attorney for the Western District ofTexas, files this Information pursuant

 to the provisions ofTitle 21, United States Code, Section 851, for enhancement of punishment.

                                                                    Respectfully submitted,

                                                                     ROBERT PITMAN
                                                                     UNITED STATES ATTORNEY


                                                        BY:                 /s/
                                                                     Russell D. Leachman
                                                                     Assistant U.S. Attorney
                                                                     Texas State Bar No. 112069710
                                                                     601 NW Loop 410, Suite 600
                                                                     San Antonio, Texas 78216-5512
                                                                     (210) 384-7022
                                                                     (210) 384-7028 FAX




                                           .F:..···
'.   '

                  Case 7:12-cr-00011-RAJ        Document 298 Filed 06/19/12 Page 2 of 2

                                          CERTIFICATE OF SERVICE

                 I hereby certify that on the 19th day of June, 2012, a tme and conect copy of the foregoing
         instrument was electronically filed with the Clerk of the Court using the CM/ECF System which
         will transmit 'notification of such filing to the following CM/ECF participant:

         Steve Hershberger
         600 N. Marienfeld St., Ste 850
         Midland, TX 79701

         S tevehersh@sbcglobal.net

                                                                Is/
                                                        RUSSELL D. LEACHMAN
                                                      . Assistant U.S. Attomey
                                                                                                                                                                          a


                                                                                                                .. --·
                                                                ·                                                              FILED       ·   ~:,a: ~ ~o 7
                                                  CASE N 0. 746                     ·        ·
                                                                                            COUNT SINGL
                                                                                                       E
                                                                                                                 COUNl'.
                                                                                                                             -.At 0    c ~'lo'c'o;,;
                                                                                                                                          :;:USAN Y../YAIT"
                                                                                                                                                                            1

                                                                INCIDENT NO./Tfu'l: 010 615 3315                         .    E> ~~~t ?k.:ri-:, ::::rf!!~···
                                                                                                                                                     g Co· 1·.ty, Tf:_>~:,::·=;
      ~rHE STATE OF TEX...I\..8                                                      §            IN THE 51ST DISTRICT
                                                                                     §
      V   . ',.                                                                      §            CoURT
                                                                                     §
      .,..VJ;NCENT NAVERETTE FLORES                                                     §         STERLING                   COUNTY, TEXAS
                                                                                        §
      STATE ID No.: TX07828705                                                          §

                                                ORDER OF DEFERRED ADJUDICATION
      ,Judge Presiding:              HoN. BARBARA L. WALTHER                            Date Order Entered:        5/29/Z007
                                                                                        Attorney for
      Attorney for State:            STEPHEN LUPTON                                     Defendant:               FRED BRIGl\fAN
      .Offense:
      POSSESSION OF A CONTROLLED SUBSTANCE, PGl. TO-WIT: COCAINE, IN AN AMOUNT, BY
      AGGREGATE WEIGHT, INCLUDING ANY ADULTERANTS AND DILUTANTS, OF ONE (1) GRAM
      OR MORE BUT LESS THAN FOUR {4) GRAMS
       Charging Instrument:                                                         Statute for Offense:
       INDICTMENT                                                                   481.115(c) Health and Safety Code
       Date of Offense;
       10/6/2006
       Degree of Offense:                                                           Plea to Offense:                              Findings on Deadly Weapon:
       3RD DEGREE FELONY                                                            GUILTY                                        N/A
       Terms of Plea Bargain:
       DEFEND.AJ.~T PLACED
                        ON THREE (3) YEARS DEFERRED ADJUDICATION COMMUNITY
       SUPERVISON AND.ORDERED TO PAY A FINE OF $1;000.00 AND RESTITUTION OF $140.00
       Plea to 1.t Enhancement                                                 Plea. to znrt Enhancement/Habitual
       Paragraph:                                   N/A                        Paragniph:                                            N/A
       Findings on 1•1 Enhancement                                             Findings on 2nd
       Paragraph:              ·                    N/A                        EnhancementJHabit;ual Paragraph: .                   NIA
                                                    ADJUDICATION OF GUILT DEFERRED;
                                               DEFENDANT PLACED ON COMMUNITY SUPERVISION.
                                          PERIOD OF COMMUNITY ,SUPERVISION:                            THREE (3) YEARS
                                                    Court Costs:        Restitution:          Restitution Payable to:
                                                    $See
                                                    attached            $ 140.00 :            0   VICTIM (see below)           t8J AGENCY/AGENT (see below)
     . $ 1,000.00
                                                    Bill of          . · (seG Cond. C.S.)
                                                    Costs
       Sc::~;     Offender Registration Requirements do not apply to the Defendant. TEX. CODE CRD.f. PROC. chapter 62
       The age 6fthe victim at the time of the offense was             N/A
     ·Time                    N/ADAYS
      Credited:               NOTES:N/A
                   All pe~tinont lnfonnntion, names nnd assessment$ indicated above aro incorporated htto tho langua::c or 1-he judgment below by reference.

                     This cause was called for trial in Sterling County, Texas. The State appeared by her District Attorney as named above.

-----··--·------ -·- -------    ---------------   ~---------------------------------·----·-·---------·----




                                                                                                              Pncel nO
                                                                           ' ~ . .. . , ~·· ... '(,, .!r. . ,"~ " '             '' .      ': . \~ ,,   ~
                                                                              t-uea ~'~ !-'age
                                                                                                                                                           l   ..   •



                                                                                                                           L.   or   j   p .. 3


                                          ..__,


           Counsel/'Waiver of Counsel (select one)
lSI Defendant appeared in person with Counsel.
0   Defendant knowingly, intelligently, and voluntarily waived the right to representation by counselin writing in open court..
           Both parties announced ready for trial. Defendant waived the right of trial by jury and entered a plea as indicated
.above. The Court admonished the Defendant as :required by law. lt appeared to the Court that Defendant was mentally
com'petent to stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court
received the plea and entered it ofrecord. Having heard the evidence.subrnitted, the Court FINDS such evidence substantiates
Defendant's guilt. The Court FINDS that, in this cause, it is in the best interest of society and Defendant to defer proceedings
without entering an adjudication of guilt and tO place Defendant on community supervision.
        . The Court FINDS the Presentence Investigation, if so ordered, was done according to the applicable provisions of TEX. CODE
Cnll..r. Pnoc. a:1·t. 42.12 § 9.                            ·                                ·
  ·;   The Court ORDERS that Defendant is given credit noted above for the time spent incarcerated. The Court ORDERS
Defendant to pay all fines, court costs, and restitution as indicated above.
      The Court ORDERS that no judgment shall be entered at this time. The Court further ORDERS that Defendant be placed on
community supervision for the adjudged period so long as Defendant abides by aud does not violate the terms and conditions of
eo~m.unity S).lpervision, See TEX. CoDE CruM. Pnoc. art. 42.12 § 5(a).

                             Furthermore, the following special findings or orders apply:
NONE


Rendered and entered on May 29, 2007, but signed this day of                                          ~~
  .                            -            ·.                     .~~                                                ,
                                                                  JUDGE PRESIDING




                                                                                                                      1.
                                                                                                                -~

                                                                                                               #A
                                                                                                               _p.4



                                                                                           _
                                                                                          .. ...


                                                            NO. 746


           THE STATE OF TEXAS                                                   IN THE   DISTR~CT   COURT OF

           VS.                                                                  STERLING COUNTY, TEXAS

           VINCENT NAVERETTE FLORES                                             51ST JUDICIAL DISTRICT



                                                ATTACH~NTTOJUDGEMENT
                                                DATED--'v~-e.e-t   Z-""1.   "2-c>C:Y(
                                                            \
                                                FINGERPRINT OF DEFENDANT
                                                      RIGHT THUMB




                                -~~~~
                                Deputy.
                                S'T'I!FLIJ IG-County Sheriff's Office
                                J~c:r~




-----·--·-------·-------------·-------------·




                                    ~·




                                     /.   ·:·
                                                                                                                                              --...
               'I                           UNITED STATES DISTRICT COURT.
                                   If\1 Tl-lr:::
                                     FOI\ THE WESTEr\N DISTRICT OF TE'XAS                      ·
              2                               MIDLAND-ODESSA DIVISION
              ')
             . .J

                     UNITED STATES OF.AMERICA                   )             M0-12-CI\~011 ~·
              ·4                                                )
               ,-J                                              )
                     vs.                                         )    .
                                                                ').
              6                                                 )
                                                            .    )
               7

               e-                     6EFORE.THE HONORABLE ROBERT JUNElL .-
                                         UNITED STATES DISTRICT JUDGE
               ~)                               In Midlandp Tex~s
            '10
                                                    ~}                                                                                                    ..              ·


                   Case; 7:12             rJOOLt.-y~-~.~_~F·a·9~::8·r;)h'\~~E? ..a~i;Ar1ci:>£h~t)

                    ~~~'!;~:~~~~::~';~~~-:'~,-~~5§Sii9P~t:?:1SY'"~f-~-~%:;;,i'.~t;?~~,~fi2;1•r,;est
    ·.-)   ....)
     i..'-.


     23             [:p Q+Oc to be 1;, ;;,.6,:·,;.                                                                                                                                                   /
        case 7:L::         oooJ:t-Fu\J (~.~2Liii{l@'i'it~?fls·:~:I~IT8.t.r;;:~t0::r;oT~{!i~~l-g-&::i:~~~;6-r~3p'>:: ·/~ ~                                  -
                                          •..    -----'----------··-~-'-=                                                         ·-·---------
                                                                                                                                      .·               ~




         r9J~iB;%#.~i~i:F-[7i~.i~:~p:l~J~;~y:::.:r~t:e~~-~1D·;;~~?\i1'~1;!}i;!~:¢·~;.;9,~t~'i;1~ai'l.t.,j:i~;~oc~~;1;8_9;.i:J-~-y:p.'?:~:/· · ·-
   2    r;;~~Y;i4J:g;9::;~t~99r:.:s~9o,:s,EQ.{i}~I~OJ~:~f~~t:i~iJ,g9J:c.·~·~.r..:o,\.·:~,l' , -
   3!


   ,-
   J


   G    6~,S].K90~~;{.0~:~2~G-~~~!~~eyi;~~~il:l-~§iJ;~~:~~)~{~~~~-G~~~j~;1:.'t6·c,i\:i::yj;§:~0'tTlff;:q:[7:~~·$.::~~,c··tl::r\·9fi_
   ';
        .~~~·~f~~~~~~}~~"~·~,E~a~;b~6ii3~~oB\:'r~~B .,,l~:;;,a~§:g.t;Y~i):,9 qQ.· po:,~'J':· . 1                                                                         .•     I


   8
   9                       1-\ml I -th.i nk ymw po;s i ·t ion i ~;;; they sllou I d                                              r1ol~
                                                                             .......
           on I y    one ·of tl1e111 sl1oul el be coui1ted; i ~:;··that

                               Ml~. ·IIEI~SI-IBEI~GE:R:                       ·Yes.       One -- bo·tll f i                IT ngs        con1e

           out of the same s·tol) · in SteF I i 119 Coui·n~y ~')
                                                                                               .    .. ./'
                                                                                      .
                                                                                                                                                                         ....
                               THE COURT:                           Okc.1y.    1-\ncl · d i cl yoLJ          n~acl· Mr·.        Ci-ol.tcll.' s
 "14       n:~sponse7                                                                                                                                              I.
 '15                           MR.              HERSHBERGER:.                 Yes:        What he~ is s~ying i~.lt



 17        thel-e' s the. wol-d "un I ess . "                                 1-\ncl i ·f ·the wol-d "un I es.s"

 ·1s       un I ess he 1s sentenced on- cJ i 'ffel-ent cloys --                                                     i f he's ·

 '19       sentenced on ·eli ff"'el-ellt · clays-;- then that. basi cci I I:Y cloes ~ no:t
                                                                                                                                                                                ..
 20        aiel MI-.       Flol-es."               But if-_it al-i·ses out of tl1e                                  ?ame_cllat~li.ng

 2·1     - clocun1e1rt;        then ·t11at wou I cl - ·- then it W j 'J --
                                                                                                                                                                        .   ~




                                                                                                                                                                        ,:;~·~'h\:;:l
                                                                                                            . .....    .

                                        ~       .
       ·. COilsp i l-acy befo1-e ·the elate that. he pIed and got - .-,. n~c~ i ved
                                                                                                        ~                        ~                                                                ••   0.




                                    I ·f he w;:rs i nvoJ ved i n it -- c.mcl I ...'til i 1·11                                                                                                                                                                                                                                                                                                                                                      ..

                                                                                                                                                                                                                                                                                                  . ,..:




            'I     @~0-~;-~~0i6c·,;_::.:,s8),.6:~~:,;;. _\~/
            ,_
                                     t~~2_9;::;'~.l~-~i:~~:w:o'V.:}~:;H;?~e.~;t~~!~:~~\!:.ar~:~-:~';·::;/-.
           G
                                                               .·.          Any_ ot11e1- objections?                                                                                                                                                                                     ·-·
            7                                                               Ml   ~-   ·:   ·-~···   ~-
                                                                                                                                                                                                                                                                                                                                                      ..    ~




                                                                 .       ("1...  7' •~-; -:;-"" ;i-·~;~, ·~t-:, r:, ' -;·:;,::;~ ;/7; :·-:~~·~ ~·::; t"'-;~J.:..r: ,,''::-~~> ~-.7;;::::.:~ .:;.:·, ~~-~:::1·,..._.''",:'-,--, ~ ~~
                                                                                   -:"!;""""• •                                                                                                                                                                                     7,



        20                                                           · L:T_I:l_e;:;;c:;;rji)J\ i'.n a;.h:::ITI''S ·to ry~ '/   ~
                                                                                                                                                                                                                                                                                                           . ..                         .......
          Case 7:1.,.
                                                                                                                                                                                                                                                 ··--~


                                                                                                                                                                                                  .-
            dr2g1-ees,                         '.' ....~:·:~"·.b-:·::.~·:"'f •;- ·,. -."~•'·:-:r .:~_: .- ·;..;:..:-·' ·.~' ·,:;::i~5,\9.P. ~ §;~~:~t{'fC&":;',_\?~:t.f~~u.\:i;.?tii~'~:e:$~.CiJB fi:f;:i,\§:i/~2-.D;;~\~.?:.1 :,7- ~
 2 .:1    i~!w,?~l.~·ifd':t'q~(~5:(:~!;i:~.}::~u !!;t,.~.;_(9..: :,cf.f:~l-~ .·~;-,?-~T;}!;.F\iJ;pJ,~\~~~_'1,!; 1:1 ~~ ::.:s q Sl'}f~ ..:~~,t,,~;~l:, '·~ ~·!:,: ·
 2'5       p·~?:~sJc:~:,r:(J,'j':>·f';:·~·:·:. /.
                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                             • .
                                                                                                                                                                                                                                                                                       .      .


                                                                                                                                                                                      ~--. - - " - ; - - - .--~--~-~




            Todd Anderson, RMR,                                                          ~RR                                                                                1.+                           . (432)~ 686-0605 ._ :;_
                                                                                                                                                                                                                              •4    ...   ~J:                   Case 7:L
                                                                                                                                         ----------
                                                                                                                                                  . -------
                                                                                                                                                          ~-




                                                                                                                                                                                                                     ~·




                                                                                                                                                                                                                     •.·
             'I                                         :niE COUIH:                        Mr-. 1-ler:-shbel-ger< wher-e 'cJoes yoLW ·
             2       c I i ent. want to spend J1 is ·time? -
             3                                          Mr i ruposecl::
     '14                                             r\}~;~!~~~~~:~=~~e:~§i;,~.@~:s:ii~;;:;,~:.t·0:~;~J1 ·:-n,_rt1.:~':.~~\~i.~/~;,tt.~·~SP:?}:s}.~;,_,:S1/$~;:'·.
     '15'          {~~-Q.;:;s -~{8L;?·~·~~Lf -'~-[~)1!~,~;~( ~Q'J-~ ~::;Fcr::~~-~r~.e?Q_:,;_·~~J:(,i;-:¢,f;.:)i1lf) 1\i::s·al11iie'nf :-of·                                         ,
                     ,.,~ ·-·~·,""""""'-·:o·----·· -;;: ::r.-r·~~:..;.·:--!:·"
                                                                             ""'!'"            •   •   •     ..     .l   .       •


     H3             rsiB s-::,:moJ;J.tl:fs~:r·, :_;·J
                    ~~~·   .. :·· J:V" ··-·· , .•~..... ,    .   ····:··.~



     '17                                                    I · w i I I i"'ecornrnerrcl ·that he be p l_aced at the ·men I s                                                  4



                                                                                                                                                                                                                           ".
     '18               fac i I i ty ·at 8 i g Spr-: i ng unt i..J he become.s e I i g i b I.e to
     '19.              par-t i c.i pa·te i 11" the 50.0-hour- cln1g · tre
     t....:...J            pI aced or:1 supent i secl n~ I ease for-· a                                                         tenn of· five ye~-·
                                                                                                           )oF 2_

          CHAPTER FOUR -CIDMINAL HISTORY AND CRIMINAL LIVELIHOOD

 §4A1.2. Definitions and Instructions for Computing Criminal History
   I

  (a)               Prior Sentence

 (1)     Th~ term "prior sentence" means any sentence previously imposed upon adjudication of guilt,
 whether by guilty plea, trial, or plea of nolo contendere, for conduct not part of the instant offense.



 Diversion from the judicial process without a finding of guilt (~, deferred prosecution) is not counted. A
 diversionary disposition resulting from a fmding or admission of guilt; or a plea of nolo contendere, in a
 judicial proceeding is counted as a sentence under §4Al.l(c) even if a conviction is not formally entered,
 except that diversion from juvenile court is not counted.
(T~~"   ;"'?"(.;•::-·:· '·"-;' ,,.,   c~,, '"" ..,_. ~ ., ~-···-- "   "   •.
<9.~:5'::;::;:
           'Diversionci1jlDispositions:.:_section   4A1.2(f) requires counting prior adult diversionary
  I                      .                                                                                                                                                    6XJ-JJElT                          B
                                                                                                                                                  Pt7G--t- 2orl

                                                              SENTE.NCJ.N G TABLE
                                                               (iiD months nf imprioonment)

                                             -~··. [f(.;;f~!Bli.i H.i~fu-lj:c::;~.~eg~cy:~( C':r!rt11nil' :Jfis!~ry:r~J~ntg) :1
                       Offense         ft1~~:; ;,;1· ·····j;::ii:t:tc'··,. · · '"Iii'''''·''·   \J'''"'Iv' '<      -·~"·'· · 7·   ·"·\:·:· ·:, .:; ,_:,~      VI
                       lr.crcl       f(o''~'~ir't            .   rJ ~ 1,~11l.&, ·,')      oc·,l.68c210>:>     188-235          210-262                        135-293                  1(,2-::i:n
                        h3S ~~        ·16S•;nu                . 188·23:5"         210-262          235-293                        262-327                  292-:1(•5
                         .JG           11tO:'i             ::>60-life
                          38           235-293                  162-327          . 292-365          324-40:'i                     ::;r,o.hf~               360-lik
                          39           ~62-327                  292-365            324-405          3(,11-lif;::                  :~W-Irf-.                ::>60-li~

                          40           21J2-3rl:i               :U4-40:'i         ::;60-lifo        360-Hic                       360-1ile                 360-life
                          41           324-40:'5                 ~MI-l if.;:      ;:;6o-lifr        36U-life                      360-lile                 lfiO-Iifc
                          42           36(l...lifc              ::1(,{1-lif.;:    :"60-lifu         360-life                      360-1ifu                 3GO-Iifc
                          4J               1i~                        life           ]if~              lift:                         life                     lire



;
!'
i
'i ..'
:                                                     colt
    '
    I




!
.   .




                1
                    ,--        --   -




            ;                 ~.
            "- --         -
                              2iJ
                I




        G
'.'                                                                                               E!'1.   t
          E-XHJfJ;; C
          PtrC+   2o;~ 2